DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
Response to Amendment
Amendments filed 07/28/2021 have been entered. Amendments to the claims overcome §102  rejection previously set forth in non-final Office Action mailed 05/03/2021 but do not overcome §103 rejection therefore §103 rejection is maintained. 
Amendments have necessitated new grounds of rejection using prior art of record.
Response to Arguments
On page 7 of Applicant’s arguments, Applicant argues that:
While in general, the basic reference of Pramanik does disclose a submersible bioreactor, it relates primarily to bioaugmentation and the entrapment of indigenous cultures found in oil sand ore that are derived from toxic tailings of mines, namely, naphthenic acids. Please see, in the basic reference, the Abstract, the Field of the Invention, the last paragraph of the "Background of the Invention", the Summary of the Invention, the first two lines of the Detailed Description of the Invention, and the top paragraph on page 6. It is noted that nowhere is specific types of indigenous cultures or bacterial compounds set forth. The Paramanik reference thus cannot teach or suggest Applicant's microorganism containing claims 1 and 11! 
Nor does the Errede reference teach or suggest the use of any of the bioremediation-type bacteria now set forth in claims 1 and 11. Hence, the Errede reference, as a whole, teaches away from the present invention. Moreover, it lacks any teaching or suggestion of a submersible ecosystem reactor, utilization of a natural current or flow, submerged inert media, and the like. 

	This argument is not persuasive because Pramanik and Errede are not relied upon to teach the specific microorganisms containing claims 1 and 11 and the claimed microorganisms are taught by Gencer. While Pramanik does not explicitly disclose a specific microorganism, Pramanik does 
On pages 8-9 of Applicant’s arguments, Applicant argues that:
Applicant has amended dependent claims 2 and 12 to state that the contaminates treated by the present invention are generally all derived from human beings or activities thereof as plainly set forth in paragraph [0034] of the present application. In contrast thereto, the Pramanik reference relates only to indigenous compounds derived from rocks, stones, solid minerals, and the like. Such compounds clearly teach away from Applicant's claimed human created contaminates and even those that contain nitrogen therein, for example, ammonium, N02, NO3, aniline, morpholine, and the like. Inherently, such compounds do not relate to naphthenic acids that are derived from bitumen (coal). In conclusion, the Pramanik and Errede references relate to a totally different problem and do not support any inference whatsoever of Applicant's claimed invention. (Please see Broadcom set forth herein below).

-9-While the Johnson reference is cited as teaching similar bacteria bioremediation agents, it is always with respect to treating naphthenic acid toxins. Nowhere within the Johnson reference is it noted that Applicant's types of contaminates as set forth in paragraph [0034] and now claims I and 11 can be eradicated. In summary, it is respectfully submitted that the KSR case is now applicable in that the present application does not involve the simple substitution of one known element, i.e. human being generated contaminates, versus the rock, stone, solid mineral tailings of the Pramanik reference, especially since Applicant's invention is not concerned whatsoever with the eradication of naphthenic acids. 

	This argument is not persuasive because the contaminants (i.e.: naphthenic acids) known in Pramanik are broadly interpreted as industrial containments and the naphthenic acids are known in the art as corrosive containments by evidence of Johnson (Johnson, NPL document, see pg. 486).
On page 9 of Applicant’s arguments, Applicant argues that:
With regard to the rejection of claims 2-9, and 13-19 that the Pramanik reference can be combined with the Gencer '933 reference, it is noted that the Pramanik reference relates only to the bioremediation of naphthenic acids obtained from tailings of various  The Gencer reference relates to a bioremediation of waste water, that does not contain any naphthenic acid therein and utilizes completely different bioremediation agents than the Pramanik reference. The Gencer reference also relates to a disclaimed "reactor tube". These two references thus teach away from combination thereof. 
As noted above, the Pramanik reference relates to a totally different problem, that of curtailing toxic naphthenic acids produced by bitumen, a mined solid material, i.e. rock, mineral, or stone, as opposed to the human being generated contaminates set forth in paragraph [0034] of the present application and now incorporated into dependent claims 2 and 12. It is respectfully submitted that one of ordinary skill in the art seeking to bioremediate various industrial contaminates, such as ammonia, bio- sludge, hexane, benzene, etc.; or residential contaminates such as sugar, waste food, fats, oils and greases; or farm contaminates such as excrement from cows, horses, pigs, chickens, etc.; would not look to the mining field wherein toxins produced from tailings of stone, rocks, etc., are treated. As noted in the Broadcom case, an invention is not obvious simply because the elements that comprise the invention were noted in the prior art. Rather, there must be a "plausible reason" as to why the references would work together. In the present situation, it is respectfully submitted that there is no reasonable expectation of success that the substitution of the Pramanik cultures, whatever they are, (none are listed!) would eradicate Applicant's noted contaminates. 
It is thus respectfully submitted that the same can only be achieved by forbidden hindsight reconstruction. 

	This argument is not persuasive because the combination of Pramanik and Gencer were properly combined and not combined based on improper hindsight. Specifically because both Pramanik and Gencer are in the same field of endeavor of treating waste water (Pramanik, see pg. 1; Gencer, see ¶50) therefore the combination of the references was constructed based on proper hindsight reasoning. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the process of claim 9” in line 1, consider rephrasing to – the bio-restoration system of claim 9 – for clarity and consistency with other claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pramanik (CA 2 952 680) in view of Gencer (US 2014/0238933), by evidence of Errede (USPN 4,871,671) and by evidence of Johnson (see NPL document – attached). 
	Regarding claim 1, Pramanik teaches a bio-restoration ecosystem (see Entire Abstract), comprising: 
	a submergible ecosystem reactor (see Fig. 3 (a1)) (“submerged…bioreactors) (see Abstract, lines 6-9) (see pg. 1) having one or more exterior walls that are capable of enclosing contaminated water (the perforated tube shown in Fig. 3 (a1) has perforated walls and sealed on sides therefore “capable of enclosing contaminated water”), said contaminated water having a natural flow or a current (the submerged bioreactor of Pramanik is stored in a tailings pond containing contaminated water therefore “contaminated water having a natural flow or a current” will inherently be present) (see pg. 6); said one or more exterior walls being perforated (see Fig. 3 (a1)) (“perforated tubes…outer tube”) (see cl. 9) and being capable of permitting said natural flow or current of said contaminated water to flow therethrough (“the perforated design…allows the flow of water through the reactor where contaminated water comes in contact with…”) (see pg. 6).
	said ecosystem reactor having enclosing (Fig. 3 (a1) shows entrapped and bioaugmented cultures packed into a soft perforated tube) (see pg. 5) inert media substrates (“synthetic polymers are the best choice of entrapment media”) (see pg. 5) that have one or more micropores therein (“porosity”) (see pg. 5) (the entrapment media entraps cells therefore will inherently have micropores therein, see pgs. 3 & 5; and by evidence of Errede, Errede teaches cells are entrapped within micropores (Errede, see claim 18)) and, independently, have one or more bioremediation microorganisms (“specific microorganisms” and “substrates for the growth of cells”) (see pgs. 3 & 5) and in said one or more 
	 said ecosystem reactor being free of any separator, said ecosystem reactor being free of any reactor tube, and said ecosystem reactor being free of any chimney (see Fig. 3(a1) of simple bioreactor design consisting of only two perforated tubes therefore free of any separator, reactor tube and chimney) (see pg. 3).
	Pramanik does not teach wherein said one or more bioremediation microorganisms comprise a pseudomonas species comprising Pseudomonas vesicularis, Pseudomonas putida, Aeromonas hydrophila, Brevibacterium acetylicum; a Nitrobacter species comprising Nitrobacter winogradskyi;, a Nitrosomonas species comprising Nitrosomonas europaea; a sulfur containing compound comprising Thiobacillus species or Thiobacillus denitrificans; a fungi that naturally exists in mushrooms, yeasts, and molds; or a protozoa comprising sarcomastigophora, labyrinthomorpha, apicomplexa, microspora, acetospora, myxozoa, and ciliophora; or any combination thereof.
	Gencer teaches said microorganism comprises a pseudomonas species comprising Pseudomonas vesicularis, Pseudomonas putida, Aeromonas hydrophila, Brevibacterium acetylicum (see claim 13). 
	It would have been obvious to one of one ordinary skill in the art before the effective filing date of the invention replace the undisclosed microorganism of Pramanik with the microorganism (pseudomonas species) of Gencer because the simple substitution of one known microorganism with another known microorganism (pseudomonas species) will obviously result in a suitable microorganism capable of degrading recalcitrant naphthenic acids (Pramanik, see pg. 3) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, it is known in the art that key microorganisms such as pseudomonas facilitate rapid removal of naphthenic acids in oil sands wastewaters by evidence of Johnson (Johnson, see pg. 495). 

Annotated Fig. 3(a1)

    PNG
    media_image1.png
    367
    938
    media_image1.png
    Greyscale

	Regarding claim 2, Pramanik and Gencer teach the bio-restoration ecosystem of claim 1, wherein said contaminates comprise industrial contaminates (naphthenic acids are broadly interpreted as industrial containments), residential contaminates, farm contaminates, commercial contaminates, sewage, or corrosive compounds (naphthenic acids are corrosive by evidence of Johnson) (Johnson, see pg. 486).
	Pramanik does not explicitly teach wherein said perforated exterior wall surface area of said reactor is from about 10% to about 90% of the total ecosystem reactor exterior surface area, and wherein the volume of said inert media substrates is from about 5% to about 98% based upon the total interior volume of said reactor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik such that the perforated exterior wall surface area of said reactor is from about 10% to about 90% of the total ecosystem reactor exterior surface area because one of ordinary skill in the art would have had an expectation of success of allowing the flow of water into the reactor (Pramanik, see pg. 6). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	In a related field of endeavor, Gencer teaches a method and apparatus for the bio-remediation of aqueous waste compositions (see Entire Abstract) wherein the volume of said inert media substrates is from about 5% to about 98% based upon the total interior volume of said reactor 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik by selecting the overlapping ranges disclosed by Gencer because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 3, Pramanik and Gencer teach the bio-restoration ecosystem of claim 2, wherein the size of said perforations is smaller than the size of said inert media substrates (Pramanik, “the size of perforation of the inner tube must be less than the size of the entrapped cultures”, see pg. 5), and wherein said reactor is free of any aerator (Pramanik, Fig. 3(a1) shows external aeration system therefore the reactor is free of any aerator), wherein said volume of said inert media substrates is from about 25% to about 85% (Gencer, “substrates to the interior volume…of the bio-remediation stages of the reactor…10%...50%...95%”, see ¶46). 
	Pramanik does not teach and wherein said perforated exterior wall surface area of said reactor is from about 20% to about 80%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik such that the perforated exterior wall surface area of said reactor is from about 20% to about 80% because one of ordinary skill in the art would have had an expectation of success of allowing the flow of water into the reactor (Pramanik, see pg. 6). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 4, Pramanik and Gencer teach the bio-restoration ecosystem of claim 3.
	Pramanik does not teach wherein the average pore size of said inert media substrates is from about 1 to about 500 microns, and wherein the surface area of said inert media substrates, independently, is from about 100 to about 200,000 M2/M3.
	Gencer teaches wherein the average pore size of said inert media substrates is from about 1 to about 500 microns (“pore size…1 micron…500 microns”, see ¶40), and wherein the surface area 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik by selecting the overlapping ranges disclosed by Gencer because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 5, Pramanik and Gencer teach the bio-restoration ecosystem of claim 4, wherein the average pore size of said inert media substrates is from about 4 to about 250 microns (Gencer, “pore size…1 micron…250 microns”, see ¶40).
	Regarding claim 6, Pramanik and Gencer teach the bio-restoration ecosystem of claim 5, wherein the average pore size of said inert media substrates is from about 30 to about 75 microns (Gencer, “pore size…1 micron to about 150 microns”, see ¶40), and wherein the surface area of said inert media substrates, independently, is from about 500 to about 100,000 M2/M3 (Gencer, “500 M2/M3…10,000 M2/M3”, see ¶39).
	Regarding claim 7, Pramanik and Gencer teach the bio-restoration ecosystem of claim 3, wherein said ecosystem reactor is capable of being located from the bottom surface of a water body to an upper location (Pramanik, annotated see Fig. 3 (a1)).
	While Pramanik does not explicitly teach wherein the top of said ecosystem reactor is approximately 12 inches below the water body surface, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the apparatus of Pramanik by locating approximately 12 inches below the water body surface because it is desirable to install the bioreactor at various stages in the tailings pond (Pramanik, see Abstract, lines 6-9 & see pgs. 1 & 5). 
	Regarding claim 8, Pramanik and Gencer teach the bio-restoration ecosystem of claim 7, wherein said one or more inert media substrates, independently, are located within a perforated bag, or a pipe having perforations therein (Pramanik, “inner soft perforated tube is loosely packed with entrapped and bioaugmented indigenous cultures”, see pg. 5 & Fig. 3(a1)), or are located freely within said ecosystem reactor, wherein said volume of said inert media substrates is from about 30% to about 
	Regarding claim 9, Pramanik and Gencer teach the bio-restoration ecosystem of claim 6, wherein said surface area of said inert media substrates, independently, is from about 800 to about 10,000 M2/M3 (Gencer, “surface area…800 M2/M3 to about 10,000 M2/M3”, see ¶39). 
	Pramanik does not teach wherein said perforated exterior wall surface area is from about 30% to about 70%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik such that the perforated exterior wall surface area is from about 30% to about 70% because one of ordinary skill in the art would have had an expectation of success of allowing the flow of water into the reactor (Pramanik, see pg. 6). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 10, Pramanik and Gencer teach the bio-restoration ecosystem of claim 5, wherein said microorganisms comprise a bacterial cultures (see Entire Abstract). 
	Pramanik does not explicitly teach pseudomonas species comprising a Nitrobacter species comprising Nitrobacter winogradskyi; a Nitrosomonas species comprising Nitrosomonas europaea; a sulfur containing compound comprising Thiobacillus species or Thiobacillus denitriticans; a fungi that naturally exists in mushrooms, yeasts, and molds; or a protozoa comprising sarcomastigophora, labyrinthomorpha, apicomplexa, microspora, acetospora, myxozoa, and ciliophoran; or any combination thereof.
	Gencer teaches said microorganism comprises a Nitrobacter species comprising Nitrobacter winogradskyi (see claim 13). 
	It would have been obvious to one of one ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik by incorporating the apparatus of Pramanik in the wastewater treatment apparatus of Gencer (comprising Nitrobacter species) because the 
	Regarding claim 11, Pramanik teaches a process for the bio-remediation of contaminated water (“contaminated water comes in contact with entrapped and bioaugmented indigenous culture”) (see pg. 6), comprising the steps of: 
	locating a submergible ecosystem reactor in contaminated water ( “submerged…bioreactors can be installed at various stages in the oil sands…from tailings water”, see Abstract, lines 6-9) (see pg. 1), 
	said ecosystem reactor comprising one or more exterior walls that are capable of enclosing said contaminated water (the perforated tube shown in Fig. 3 (a1) has perforated walls and sealed on sides therefore “capable of enclosing contaminated water”), 
	said one or more exterior walls being perforated, said contaminated water having a natural flow or current (the submerged bioreactor of Pramanik is stored in a tailings pond containing contaminated water therefore “contaminated water having a natural flow or a current” will inherently be present) (see pg. 6), said perforated walls being capable of permitting said natural flow or current of said water to flow therethrough (“the perforated design…allows the flow of water through the reactor where contaminated water comes in contact with…”) (see pg. 6);
	said ecosystem reactor having one or more inert media substrates therein (“synthetic polymers are the best choice of entrapment media”) (see pg. 5), said inert media substrates having one or more micropores therein (“porosity”) (see pg. 5) (the entrapment media entraps cells therefore will inherently have micropores therein, see pgs. 3 & 5; and by evidence of Errede, Errede teaches cells are entrapped within micropores (Errede, see claim 18)),  
	said substrates, independently, having one or more bio-remediation microorganisms in said one or more micropores (“bioaugmented indigenous cultures are entrapped within the entrapment media”) (see pg. 5);

	said ecosystem reactor being free of any tube, free of any separator, and free of any chimney (see Fig. 3(a1) of simple bioreactor design consisting of only two perforated tubes therefore free of any separator, reactor tube and chimney) (see pg. 3).
	Pramanik does not teach wherein said one or more bioremediation microorganisms comprise a pseudomonas species comprising Pseudomonas vesicularis, Pseudomonas putida, Aeromonas hydrophila, Brevibacterium acetylicum; a Nitrobacter species comprising Nitrobacter winogradskyi;, a Nitrosomonas species comprising Nitrosomonas europaea; a sulfur containing compound comprising Thiobacillus species or Thiobacillus denitrificans; a fungi that naturally exists in mushrooms, yeasts, and molds; or a protozoa comprising sarcomastigophora, labyrinthomorpha, apicomplexa, microspora, acetospora, myxozoa, and ciliophora; or any combination thereof.
	Gencer teaches said microorganism comprises a pseudomonas species comprising Pseudomonas vesicularis, Pseudomonas putida, Aeromonas hydrophila, Brevibacterium acetylicum (see claim 13). 
	It would have been obvious to one of one ordinary skill in the art before the effective filing date of the invention replace the undisclosed microorganism of Pramanik with the microorganism (pseudomonas species) of Gencer because the simple substitution of one known microorganism with another known microorganism (pseudomonas species) will obviously result in a suitable microorganism capable of degrading recalcitrant naphthenic acids (Pramanik, see pg. 3) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, it is known in the art that key microorganisms such as pseudomonas facilitate rapid removal of naphthenic acids in oil sands wastewaters by evidence of Johnson (Johnson, see pg. 495). 

	Regarding claim 13, Pramanik and Gencer teach the process of claim 12.
	Pramanik does not explicitly teach wherein said perforated exterior wall surface area of said reactor is from about 10% to about 90% of the total ecosystem reactor exterior surface area, and wherein the volume of said inert media substrates is from about 5% to about 98% based upon the total interior volume of said reactor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik such that the perforated exterior wall surface area of said reactor is from about 10% to about 90% of the total ecosystem reactor exterior surface area because one of ordinary skill in the art would have had an expectation of success of allowing the flow of water into the reactor (Pramanik, see pg. 6). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	In a related field of endeavor, Gencer teaches a method and apparatus for the bio-remediation of aqueous waste compositions (see Entire Abstract) wherein the volume of said inert media substrates is from about 5% to about 98% based upon the total interior volume of said reactor (“substrates to the interior volume…of the bio-remediation stages of the reactor…10%...50%...95%) (see ¶46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik by selecting the overlapping ranges disclosed by Gencer because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

	Pramanik does not teach wherein said perforated exterior wall surface area of said reactor is from about 20% to about 80%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik such that the perforated exterior wall surface area of said reactor is from about 20% to about 80% because one of ordinary skill in the art would have had an expectation of success of allowing the flow of water into the reactor (Pramanik, see pg. 6). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 15, Pramanik and Gencer teach the process of claim 14.
	Pramanik does not teach wherein the average pore size of said inert media substrates is from about 1 to about 500 microns, and wherein the surface area of said inert media substrates, independently, is from about 100 to about 200,000 M2/M3
	Gencer teaches wherein the average pore size of said inert media substrates is from about 1 to about 500 microns ( “pore size…1 micron…500 microns”, see ¶40), and wherein the surface area of said inert media substrates, independently, is from about 100 to about 200,000 M2/M3 ( “surface area…100 M2/M3…200,000 M2/M3”, see ¶39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik by selecting the overlapping ranges disclosed by Gencer because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

	Regarding claim 17, Pramanik and Gencer teach the process of claim 16, wherein the average pore size of said inert media substrates is from about 30 to about 75 microns (Gencer, “pore size…1 micron to about 150 microns”, see ¶40), and wherein the surface area of said inert media substrates, independently, is from about 500 to about 100,000 M2/M3 (Gencer, “500 M2/M3…10,000 M2/M3”, see ¶39).
	Regarding claim 18, Pramanik and Gencer teach the process of claim 17, wherein said one or more inert media substrates, independently, are located within a perforated bag, or a pipe having perforations therein (Pramanik, “inner soft perforated tube is loosely packed with entrapped and bioaugmented indigenous cultures”, see pg. 5 & Fig. 3(a1)), or are located freely within said ecosystem reactor, wherein said volume of said inert media substrates is from about 30% to about 70% (Gencer, “substrates to the interior volume…of the bio-remediation stages of the reactor…10%...50%...95%”, see ¶46), and wherein the size of said perforations is smaller than the size of said inert media substrates (Pramanik, “the size of perforation of the inner tube must be less than the size of the entrapped cultures”, see pg. 5).
	Regarding claim 19, Pramanik and Gencer teach the process of claim 18, wherein said surface area of said inert media substrates, independently, is from about 800 to about 10,000 M2/M3 (Gencer, “surface area…800 M2/M3 to about 10,000 M2/M3”, see ¶39).
	Pramanik does not teach wherein said perforated exterior wall surface area is from about 30% to about 70%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik such that the perforated exterior wall surface area is from about 30% to about 70% because one of ordinary skill in the art would have had an expectation of success of allowing the flow of water into the reactor (Pramanik, see pg. 6). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).

	Pramanik does not explicitly teach a pseudomonas species comprising Pseudomonas vesicularis, Pseudomonas putida, Aeromonas hydrophila, Brevibacterium acetylicum; a Nitrobacter species comprising Nitrobacter winogradskyi; a Nitrosomonas species comprising Nitrosomonas europaea; a sulfur containing compound comprising Thiobacillus species or Thiobacillus denitrificans; a fungi that naturally exists in mushrooms, yeasts, and molds; or a protozoa comprising sarcomastigophora, labyrinthomorpha, apicomplexa, microspora, acetospora, myxozoa, and ciliophoran; or any combination thereof.
	Gencer teaches said microorganism comprises a Nitrobacter species comprising Nitrobacter winogradskyi (see claim 13). 
	It would have been obvious to one of one ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pramanik by incorporating the apparatus of Pramanik in the wastewater treatment apparatus of Gencer (comprising Nitrobacter species) because the apparatus of Pramanik provides an effective economical treatment process for wastewater (Pramanik, see pg. 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778